DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of the Application
 	A request for continued examination under 37 CFR 1.114, including the fee setforth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on July 20, 2021 has been entered. 	
Examiner’s Amendment
 	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claims 1, 9, and 11 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 11-13, 26, 28, and 29, directed to the are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on April 29, 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Authorization for this examiner’s amendment was given in a telephone interview with Elie Gendloff on August 31, 2021.

The following amendments were discussed and agreed to by Applicant:

1. (Currently amended) A topical composition for treating acne vulgaris in a subject, the composition comprising succinic acid, a nonionic surface active agent, and a molecular penetration enhancer selected from the group consisting of DMSO, dimethyl isosorbide, lauryl lactate, isopropyl myristate and combinations thereof, in a pharmaceutically acceptable preparation, wherein
the succinic acid is present in the composition in an amount of 0.5-4 w/w%, 

the molecular penetration enhancer is present in the composition in an amount of 4-30 w/w%,
the composition is suitable for delivering to epidermis and/or dermis, an amount of succinic acid that is at least about two-fold greater than that of succinic acid in vehicle in absence of the nonionic surface active agent and the molecular penetration enhancer, and
the nonionic surface active agent is a sorbitan alkyl ester, a polyethoxylated alkyl sorbitan ester, or a polyoxypropylene glycol alkyl ether.

2. (Newly Canceled) 


	25. (Newly Canceled) 

	
	27. (Newly canceled) 

	28. (Withdrawn) The method of claim 12, wherein the nonionic surface active agent is a polyoxypropylene glycol alkyl ether.

	29. (Withdrawn) The method of claim 12, wherein the nonionic surface active agent is a sorbitan alkyl ester, a polyethoxylated alkyl sorbitan ester, or a polyoxypropylene glycol alkyl ether.

	30. (Withdrawn-Canceled) 


***Rejoin 12, 13, 28, and 29
*** Delete claims 2, 25, 27, and 30.  

Reasons for Allowance
The claimed invention of “a topical composition for treating acne vulgaris in a subject, the composition comprising succinic acid, a nonionic surface active agent, and a molecular penetration enhancer selected from the group consisting of DMSO, dimethyl isosorbide, lauryl lactate, isopropyl myristate and combinations thereof, in a pharmaceutically acceptable preparation, wherein the succinic acid is present in the composition in an amount of 0.5-4 w/w%, the nonionic surface active agent is the nonionic surface active agent is a sorbitan alkyl ester, a polyethoxylated alkyl sorbitan ester, or a polyoxypropylene glycol alkyl ether present in the composition in an amount of 3 w/w% to 5 w/w%, the molecular penetration enhancer is present in the composition in an amount of 4-30 w/w%, the composition is suitable for delivering to epidermis and/or dermis, an amount of succinic acid that is at least about two-fold greater than that of succinic acid in vehicle in absence of the nonionic surface active agent and the molecular penetration enhancer, and the nonionic surface active agent is a sorbitan alkyl ester, a polyethoxylated alkyl sorbitan ester, or a polyoxypropylene glycol alkyl ether” is novel and non-obvious. The closest prior art is due to Tamarkin (US 9,101,662) of record. Tamarkin teaches treating dermatological disorders, including acne vulgaris, where broadly the composition is taught to succinic acid, Brij®-30, dimethyl isosorbide, DMSO and/or PEG-type surfactants as components that may be present. Tamarkin does not teach the amounts present of each component as required by the limitations of the amended claims. Moreover, Applicant demonstrates the criticality of the concentrations of components in particular that of the nonionic surface active agent

System which included Brij®-30, DMSO and another molecular penetration enhancer [0058].


    PNG
    media_image1.png
    531
    640
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    554
    621
    media_image2.png
    Greyscale

Thus the claimed invention is rendered neither anticipated nor obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Conclusion
Claims 1, 9, 11-13, 26, 28, and 29 are allowed.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sahar Javanmard whose telephone number is (571)270-3280.  The examiner can normally be reached on Monday-Friday, 9:00-5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SAHAR JAVANMARD/Primary Examiner, Art Unit 1627